DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/6/21
	Applicant’s amendment to claim 13 is acknowledged.
	Applicant’s cancellation of claims 14 and 16 is acknowledged.
	Claims 1-13, 15 and 17-22 are pending and claims 1-12 are withdrawn.
Claims 13, 15 and 17-22 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro et al., Japanese Publication No. JP 2014-107486 A (see attached English machine translation).

Oguro teaches:
13.  An electronic package, comprising (see figs. 2-5): 
	a carrier (10A); 
	an electronic component (20A) disposed on the carrier; and 
	a shielding structure (152-156; e.g. See wires 152-156 form a “shielding structure” at English Machine translation at page 11.) including a plurality of bonding wire portions (one bonding wire portion 152/153/154; another bonding wire portion 155/156) each of the bonding wire portions being provided on the carrier by continuous wire bonding (e.g. Obvious to one of ordinary skill in the art because in fig. 2, the bond wires 152-156 are formed without discontinuities.), wherein each of the bonding wire portion has a first bonding wire (153/154, 155) and a second bonding wire (152, 156), the first bonding wire (153/154, 155) is in an arc line shape and one end of the first bonding wire is disposed correspondingly with the second bonding wire (152, 156), and the second bonding wire (152, 156) is a single line segment (e.g. single curved line segment) and disposed on the carrier, a height (e.g. see height in fig. 2 and 5) of the first bonding wire (153/154, 155) relative to the carrier is lower than a height of the second bonding wire (152, 156) relative to the carrier, and one end of the second bonding wire (152, 156)  is indirect contact with the one end of the first bonding wire (153/154, 155).  See Oguro at English machine translation at pages 1-23, figs. 1-12.

Regarding claim 13:
The limitation “each of the bonding wire portions being provided on the carrier by continuous wire bonding” is considered a product-by-process limitation.
Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Oguro further teaches:
15.  The electronic package of claim 13, wherein the first bonding wire (e.g. each of 153, 154, 155) is defined with a first line segment (e.g. left side line segment in vertical down direction), a second line segment (e.g. right side line segment in vertical down direction) and a curved segment (e.g. arch between the line segments) connected with the first line segment and the second line segment, figs. 2-5.

 
Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro, as applied to claim 13 above, and further in view of Naval et al., US Patent No. 8,012,868 B1 (of record).

Regarding claim 17:
	Oguro teaches all the limitations of claim 13 above, but does not expressly teach further comprising a packaging layer encapsulating the electronic component and the shielding structure.
In an analogous art, Naval teaches an electronic package with a shielding structure a shielding structure (24 in fig. 1; 24B in fig. 5) including a plurality of bonding wire portions (26 in fig. 1; 26F, 26E in fig. 5).
	Naval further teaches a packaging layer (28 in fig. 1) encapsulating the electronic component (18) and the shielding structure (24 in fig. 1; 24B in fig. 5).  See Naval at col 3, ln 23–67, col 4-6, ln 1–1-67.

	Naval further teaches:
18.  The electronic package of claim 17, wherein the shielding structure (24 in fig. 1; 24B in fig. 5) is partially exposed from the packaging layer (e.g.  In fig. 1, portion 26C is exposed from packaging layer 28.  In fig. 5, see col 6, ln 50–61, disclosing “The mold compound 28 is then used to encapsulate the semiconductor device 10. In the present embodiment, the height of the loops formed by the second set of metal wires 26G is approximately equal to the loop height of the first set of metal wires 26F, thus the top of the loop of the first and second set of metal wires 26F and 26G will be compressed so that the top of each metal wire 26F and 26G will be exposed.”)

19.  The electronic package of claim 17, further comprising a shielding layer (30 in fig. 1) formed on the packaging layer (28), col 4, ln 54 -67, 

20.  The electronic package of claim 19, wherein the shielding layer (30 in fig. 1) is electrically connected with the carrier, col 4, ln 54 -67,

21.  The electronic package of claim 19, wherein the shielding layer (30) is in contact with the shielding structure (e.g.  In fig. 1, portion 26C is in contact with 30.  In fig. 5, see col 6, ln 50–61, disclosing “The mold compound 28 is then used to encapsulate the semiconductor device 10. In the present embodiment, the height of the loops formed by the second set of metal wires 26G is approximately equal to the loop height of the first set of metal wires 26F, thus the top of the loop of the first and second set of metal wires 26F and 26G will be compressed so that the top of each metal wire 26F and 26G will be exposed.”)

22.  The electronic package of claim 19, wherein the shielding layer (30) is not in contact with the shielding structure (e.g. In fig. 1, bonding wire portions 26A, 26B are not in contact with 30.)
 
	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Oguro with the teachings of Naval  because (i)  a packaging layer such as a  molding compound encapsulates the electronic component to provide protection from the environment and damage; and (ii) a shielding layer formed on the packaging layer can provide electrical connection to ground (e.g. Naval at col 4, ln 54 -67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022







.

























CLAIMS

13.  An electronic package, comprising: 
	a carrier; 
	an electronic component disposed on the carrier; and 
	a shielding structure including a plurality of bonding wire portions, each of the bonding wire portions being provided on the carrier by continuous wire bonding, wherein each of the bonding wire portion has a first bonding wire and a second bonding wire, the first bonding wire is in an arc line shape and one end of the first bonding wire is disposed correspondingly with the second bonding wire, and the second bonding wire is a single line segment and disposed on the carrier, a height of the first bonding wire relative to the carrier is lower than a height of the second bonding wire relative to the carrier, and one end of the second bonding wire is indirect contact with the one end of the first bonding wire.

15.  The electronic package of claim 13, wherein the first bonding wire is defined with a first line segment, a second line segment and a curved segment connected with the first line segment and the second line segment.

17.  The electronic package of claim 13, further comprising a packaging layer encapsulating the electronic component and the shielding structure.

18.  The electronic package of claim 17, wherein the shielding structure is partially exposed from the packaging layer.

19.  The electronic package of claim 17, further comprising a shielding layer formed on the packaging layer.

20.  The electronic package of claim 19, wherein the shielding layer is electrically connected with the carrier.

21.  The electronic package of claim 19, wherein the shielding layer is in contact with the shielding structure.

22.  The electronic package of claim 19, wherein the shielding layer is not in contact with the shielding structure.